Citation Nr: 0200249	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-07 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of right bicipital tendon 
surgery, major.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran retired from the Army in August 1971, after over 
20 years of service.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a July 2000 
rating decision which granted the veteran's claim for 
entitlement to service connection for residuals of right 
bicipital tendon surgery, major, and assigned a 
noncompensable disability rating.  The veteran expressed his 
disagreement with the RO's decision in a NOD filed in 
September 2000.  Following a VA examination, a rating 
decision in July 2001 increased the veteran's disability 
rating to 10 percent, effective the date of his claim.  The 
veteran perfected his appeal in September 2001.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected residuals from right 
bicipital tendon surgery, major are manifested by some 
limitation of motion and occasional flare-ups due to cold 
weather.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected residuals from right bicipital tendon 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.56, 4.59, 4.71a Diagnostic Code 5203, 4.73 Diagnostic 
Code 5305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for its 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim.  Moreover, it appears that the RO has informed the 
veteran, by means of the SOC issued during the course of this 
appeal, of that evidence which would be necessary to 
substantiate the claim and of the applicable laws and 
regulations.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to these claims pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
that no further development in this regard is required.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected residuals of right bicipital tendon 
surgery, rather than as a disagreement with the original 
rating award for this condition.  Nonetheless, the Board 
concludes that the RO's statement of the case (SOC), dated in 
July 2001, provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation herein.  Consequently, the Board sees no prejudice 
to the veteran in recharacterizing the issue on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluation assigned and rendering a 
decision regarding the same.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's service medical records reflect that he 
underwent right bicipital tendon surgery while in service.  A 
residual scar on his right anterior shoulder was noted at the 
time of his discharge from service.  There is no inservice 
record of any damage to the muscles or tendons.  The 
veteran's claim for service connection was granted in July 
2000 and the disability was assigned a noncompensable rating.

The veteran underwent an examination for VA purposes in 
February 2001.  The veteran stated that he underwent a 
bicipital right tendon repair in 1962.  Following his 
operation, he was sent to Vietnam as an observer in 
intelligence work and did some rehabilitative exercises on 
his own.  He reported that his severe pain gradually 
subsided, but that he always experienced soreness when using 
his right shoulder.  The veteran was able to return to 
bowling and golf, despite the soreness he reports in his 
right shoulder.  He did not complain of experiencing acute 
pain, and did not require physical therapy for this 
condition.  The veteran believed he had experienced some 
limitation of motion.  He also stated that cold weather 
caused flare-ups of pain. The veteran reported that on some 
occasions he took Tylenol for pain, but that such occasions 
were rare.

Upon physical examination, the examiner noted that there was 
a well healed scar on the veteran's upper right arm.  Some 
weakness was observed on extension and flexion of the right 
shoulder.  The veteran was able to move the right shoulder in 
all areas, but was unable to get his right hand up near his 
right shoulder, as he was able to do on the left.  The 
examiner noted that the veteran experienced increased 
soreness with repeated use of that joint, and indicated that 
there was functional impairment because the veteran was 
unable to get his right hand "high on his back as he is on 
his left."  The range of motion on forward flexion was 0 to 
140 degrees on the right, as compared with 0 to 180 degrees 
on his left.  External rotation was 0 to 70 degrees on the 
right, and 0 to 90 degrees on the left.  Internal rotation 
was 0 to 70 degrees on the right, and 0 to 90 degrees on the 
left.  The examiner noted that the veteran experienced 
"decreased and significant range of motion, but no severe 
pain even with repeated use."  The examiner's diagnosis was 
postoperative right bicipital tendon surgery with mild to 
moderate limitation of motion of the right shoulder.

Functional loss involving musculoskeletal disabilities, such 
as the veteran's residuals from right biceps tendon surgery 
herein, contemplates the inability of the body to perform 
normal working movements with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2001).  

The factors to be considered in evaluating muscle group 
disabilities arising from residuals of healed wounds are 
found under 38 C.F.R. §§ 4.55 and 4.56 (2001).  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).  Disabilities arising from muscle injuries 
are classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56(d).

The veteran was evaluated under a combined rating code, 
38 C.F.R. § 4.71a, Diagnostic Code 5203 and § 4.73, 
Diagnostic Code 5305 (2001).  Diagnostic Code 5203 pertains 
to the shoulder and arm, particularly impairment of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2001).  This code provides that the disability may be 
rated as an impairment of function of the contiguous joint.  
Diagnostic Code 5305 rates group V muscle injuries, flexor 
muscles of the elbow, including the biceps.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (2001).  

Diagnostic Code 5305 assigns disability ratings for muscle 
injuries to muscle group V, elbow supination.  This muscle 
group includes the biceps.  A noncompensable disability 
rating is assigned for a slight muscle disability.  A 10 
percent rating is warranted when the disability is moderate.  
A 20 percent rating is assigned for a moderately severe 
disability.

The regulations define a slight disability as arising from a 
simple muscle wound without debridement or infection.  The 
history should reflect brief treatment and return to duty.  
Healing occurred with good functional results and no cardinal 
signs or symptoms of muscle disability is present.  Objective 
findings reveal minimal scarring, no evidence of fascial 
defect, atrophy, or impaired tonus.  38 C.F.R. § 4.56(d)(1).

A moderate disability is one caused by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell, or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Service medical records show the wound 
was treated inservice and the record is consistent with one 
or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings show entrance and 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(2) (2001).

The type of injury resulting in a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts and intermuscular scarring.  History includes a 
hospitalization for a prolonged period for treatment of a 
wound.  The record reflects consistent complaints of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings reveal entrance and exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(3) (2001).

In the report from the veteran's VA examination in February 
2001, the examiner described his disability as residuals of 
right bicipital tendon surgery with "mild to moderate" 
limitation of motion of the right shoulder.  The veteran's 
disability was manifested by a limitation of motion, as 
compared to his sound side.  The veteran's surgical scar was 
well-healed, without significant tenderness in the area.  
There was no evidence of tissue loss and no muscle 
herniation.  No neurological defects were found upon 
examination.  Accordingly, the veteran's disability more 
nearly approximates the criteria for a moderate disability 
than the criteria for a moderately severe disability.

We find that a 10 percent disability rating for the veteran's 
service connected residuals from right bicipital tendon 
surgery is appropriate.  In reaching this decision, the Board 
also has considered other provisions which might provide for 
a higher evaluation with respect to the issue on appeal, 
including 38 C.F.R. § 4.40, 4.45, as they relate to pain and 
any resulting functional impairment due to pain (including 
during flare-ups, as discussed in DeLuca v. Brown, supra).  
In this regard, it must be acknowledged that the veteran's 
statements obviously provide evidence of discomfort and 
limitations of mobility that is evidently caused by his right 
shoulder.  Although the veteran experiences a soreness after 
use and a limitation of function, the Board finds that the 
preponderance of the evidence supports the finding that a 10 
percent disability rating contemplates the veteran's 
functional loss, pain and weakness resulting from the 
residuals of his right bicipital tendon surgery.  
Accordingly, the provisions of sections 4.40 and 4.45 do not 
call for the assignment of a rating in excess of 10 percent.


ORDER

Entitlement to initial rating in excess of 10 percent for 
service-connected residuals of right bicipital tendon 
surgery, major is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

